[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                    FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 08-10735                   September 4, 2008
                        Non-Argument Calendar            THOMAS K. KAHN
                      ________________________                  CLERK

                 D. C. Docket No. 07-00016-CR-1-WLS-2

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

ERIC SWAFFORD,
a.k.a. Meek,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                    _________________________

                          (September 4, 2008)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Rick D. Collum, appointed counsel for Eric Swafford in this direct criminal

appeal, has moved to withdraw from further representation and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record confirms that there are no

issues of arguable merit on appeal. Therefore, counsel’s motion to withdraw is

GRANTED, and Swafford’s convictions and sentences are AFFIRMED.




                                        2